Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to papers filed March 22, 2021.  Claims 1-4, 6, 8-10, 13-14, 16, 22, 44-45, 48, 50, 65 and 67-70 are currently pending. Claims 5, 7 and 66 have been canceled, claims 1, 1-4, 6, 8-10, 13-14, 16, 22, 44-45, 48, 50, 65 have been amended and claims 67-70 have been added by Applicants’ amendment filed on 3/22/2021. 
Note that this Application has been afforded special status for Prioritized Examination (Track I ) on September 1, 2020.
	Therefore, claims 1-4, 6, 8-10, 13-14, 16, 22, 44-45, 48, 50, 65 and 67-70 are currently under examination to which the following grounds of rejection are applicable.
Priority
The present application is a CON of International Application No. PCT/CN2019/127084, filed December 20, 2019, which claims priority to Chinese Application No. 201811560733.5, filed December 20, 2018. Filing of a certified untranslated copy of Chinese Application No. 201811560733.5, by the International Bureau filed December 02, 2020 is acknowledged. 
Thus, the earliest possible priority for the instant application is December 20, 2018.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application


Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
                                          Claim Rejections - 35 USC § 112
In view of Applicants’ amendment of claims 1, 1-4, 6, 8-10, 13-14, 16, 22, 44-45, 48, 50, 65  to recite “a genetically modified rodent”, the rejection of claims 1-10, 13-14, 16, 22, 44-45, 48, 50 and  65-66  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn. 
Applicants’ arguments are moot in view of the withdrawn rejection. 

Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Double Patenting 
Claims 1-4, 6, 8-10, 13-14, 16, 22, 44-45, 48, 50 and 68-70 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of US Patent 10,925,264, Date of Patent Feb. 23, 2021; corresponding to U.S. Application 16/409,683. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variants.
Claim 1 of the ‘264 patent is directed to a genetically-modified, non-human animal whose genome comprises at least one chromosome comprising a sequence encoding a chimeric Lymphocyte Activation Gene 3 (LAG-3), wherein the chimeric LAG-3 comprises an amino acid sequence that is identical to SEQ ID NO: 31. The amino acid of SEQ ID NO: 31 is 525 amino acids in length and is encoded by LAG3 eight exons: exon 1, exon 2, exon 3, exon 4, exon 5, exon 6, exon 7, and exon 8 of the gene locus. See, Score search results for Application 16/409,683 for SEQ ID NO:31 and page 24; See also Table 2 for location for each exon and each region in the mouse LAG3 nucleotide sequence and amino acid sequence.

    PNG
    media_image1.png
    524
    832
    media_image1.png
    Greyscale

Independent claim 1 of the invention is generically directed to a genetically-modified rodent whose genome comprises at least one chromosome comprising a sequence encoding a chimeric Lymphocyte-associated gene 3 (LAG3) protein, wherein the sequence comprises a humanized LAG3 exon 2, a humanized LAG3 exon 3, a humanized LAG3 exon 4, a humanized LAG3 exon 5, a humanized LAG3 exon 6, a humanized LAG3 exon 7, and an endogenous LAG3 exon 8; wherein the rodent has one or more cells expressing the chimeric LAG3 protein, wherein an anti-human LAG3 antibody can bind to the expressed chimeric LAG3 protein and block the interaction of the chimeric LAG3 protein with a LAG3 ligand, thereby increasing immune response.
Independent claim 13 of the invention is generically directed to a rodent, wherein the genome of the rodent comprises a replacement of a nucleotide sequence comprising a contiguous sequence starting at exon 2 and ending at exon 7 of an endogenous LAG3 gene with a nucleotide sequence comprising a contiguous sequence starting at exon 2 and ending at exon 7 of  a human LAG3 gene at an endogenous LAG3 gene locus thereby generating a chimeric LAG3 gene, wherein the rodent has one or more cells expressing a chimeric LAG3 protein encoded by the chimeric LAG3 gene, wherein an anti-human LAG3 antibody can bind to the expressed chimeric 
Claim 1 of the ‘264 patent  and claims 1 and 13 of the instant invention all require a genetically-modified rodent whose genome comprises at least one chromosome comprising a sequence encoding a chimeric Lymphocyte Activation Gene 3 (LAG-3), wherein the amino acid of SEQ ID NO:31 of claim 1 of the ‘264   patent encodes at least for exons 2 through 8, transmembrane region and cytoplasmic region. With regard to the effect or uses of the claimed transgenic in claims 1 and 13 of the instant invention, the effect or intended use of the claimed invention bears no patentable weight in this instance. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the chimeric Lymphocyte Activation Gene 3 (LAG-3) of claims 1 and 13 of the instant application is encompassed by, or overlap in scope significantly with, the chimeric LAG-3, wherein the amino acid of SEQ ID NO:31 of claim 1 of the ‘264  patent.  
Response to Applicants’ Arguments as they apply to rejection of claims 1-4, 6, 8-10, 13-14, 16, 22, 44-45, 48, 50 and 68-70 under nonstatutory obviousness-type double patenting
	At pages 7-8 of Applicants’ remarks filed on 3/22/2021, Applicants essentially argue that: “that claim 1, the only independent claim in the '264 patent, recites "a genetically-modified, non-human animal whose genome comprises at least one chromosome comprising a sequence encoding a chimeric Lymphocyte Activation Gene 3 (LAG- 3), wherein the chimeric LAG-3 comprises an amino acid sequence that is identical to SEQ ID NO: 31." In the '264 patent, SEQ ID NO: 31 is obtained by replacing a partial coding sequence of exon 2 and exon 3 with a corresponding coding sequence of human homologous LAG3 gene (See e.g., Example 2 of the '264 patent)”, and 2) “As claim 1 recites that "the sequence comprises a humanized LAG3 exon 2, a humanized LAG3 exon 3, a humanized LAG3 exon 4, a humanized LAG3 exon 5, a humanized LAG3 exon 6, a humanized LAG3 exon 7, and an endogenous LAG3 exon 8," in view of the difference, Applicant respectfully submits that claims 1-10, 13, 14, 16, 22, 44, 45, 48, 50, 65, and 66 are patentably distinct from claims in the '264 patent, therefor this rejection should be withdrawn”. Applicants’ arguments have been respectfully considered but have not been found persuasive.

Claim Rejections - 35 USC § 103
Claims 1-3, 8-10, 13-14, 16, 22, 44-45, 48 and 50 remain rejected and new claims 68-70 are rejected under 35 U.S.C. 103 as obvious over Mujica (U.S. Patent Application Publication 2017/0142943; with an effective filing date of November 20, 2015, of record IDS filed on 9/15/2020)  OR Mujica et al., (U.S. Patent 10,308,974, with an effective filing date of November 20, 2015; of record IDS filed on 9/15/2020. See, Score search results for SEQ ID NO:44; Result NO:5. As the specifications of Mujica et al. and Mujica 2019 are identical, reference below is made based on Mujica et al. (U.S. Pub 2017/0142943).
	Regarding claims 1-3 and  8-10,  Mujica et al. teaches transgenic non-human mammals, and in particular mice, comprising a human or humanized Lag-3 gene at the endogenous Lag-3 gene locus (Mujica et al., see in particular paragraphs 125-126, 149, 152-155, 164-165, 173, 194-195, and 214-215; see also claims 1-10 of the Mujica 2019 patent). More specifically, Mujica et al. teaches transgenic human or humanized Lag-3 knock-in mammals in which the endogenous Lag-3 gene has been deleted or modified to contain a coding region comprising a human Lag-3 polypeptide in whole or in part, such that the endogenous non-human promoter and regulatory sequence are retained (Mujica et al., paragraphs 125-126, and 154-155). In certain embodiments, Mujica et al. teaches that the humanized Lag-3 polypeptide includes a signal substantially identical to the signal peptide of an endogenous non-human Lag-3 polypeptide (Mujica et al., paragraph 110). In other embodiments, Mujica et al. discloses that a human LAG-3 polypeptide the transmembrane and intracellular domains of an endogenous non-human Lag-3 polypeptide “a transmembrane portion and a cytoplasmic portion of a non-human Lag-3 polypeptide, for example, the transmembrane and cytoplasmic domains of an endogenous Lag-3 polypeptide of a non-human animal”  (paragraphs [0017][0151]). Note that the cytoplasmic region (aa. 464-521) is essentially encoded by Exon 8, (aa. 470-521), and the transmembrane region (aa. 443-463) is encoded by part of Exon 7 (aa. 426-469), finding support at Table 2 of the instant specification. In other embodiments, the humanized Lag-3 polypeptide is 70, 75, 80, 85, 90, 95, 98 or 100% identical to SEQ ID NO:6 [paragraphs [0011][0144]. The amino acid sequence of SEQ ID NO:6 is 92.8% identical to applicant’s SEQ ID NO:44, as recited in claim 3 (See Score search result for SEQ ID NO: 44 Mujica et al., paragraphs 152-153; of record).

    PNG
    media_image2.png
    766
    612
    media_image2.png
    Greyscale



	It would have prima face obvious for one of ordinary skill in the art to introduce a nucleotide sequence into a rodent mouse genome essentially encoding humanized Exons 2, 2, 3, 4, 5, and 7 of a LAG3 protein, particularly because these humanized Exons of a LAG3 protein are identical to Exons 2, 3, 4, 5, 6, and 7 within the amino acid of SEQ ID NO:6 of Mujica. The choice  of an endogenous Exon 8 of a rodent would have been obvious as a matter of experimental design, for example, to maintain the rodent cytoplasmic region for intracellular cell activation. 
Regarding claims 13-14, 16 and 22, requiring a replacement of the endogenous mouse nucleotide sequence starting at exon 2  and ending at exon 7, note that this nucleic acid region comprises a nucleotide encoding essentially for aa 20-469 (see Table 2). The amino acid of SEQ ID NO:6 of Mujica essentially comprises a contiguous sequence starting at Exon 2 and ending at Exon 7 that is identical to Exon 2 - Exon 7 of SEQID NO:44. Since Mujica et al. teaches embodiments of the humanized Lag-3 which comprise a non-human exon 1 sequence encoding a non-human signal peptide sequence, and a non-human exon 8 sequence encoding a cytoplasmic domain, it would have been prima facie obvious to  replacement of the endogenous nucleic acid sequence at the LAG3 gene locus with a human or humanized nucleic acid sequence starting at exon 2 and ending at exon 7,  as required in instant claims 13 and 14. 


The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby” clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. See M.P.E.P. § 2111.04.
 In the instant case the “wherein” clause of the genetically-modified rodent model provides no patentable weight, as the characteristics are a direct result of the structure of the rodent model of the independent claim, absent evidence to the contrary.  
In relation to claims 44-45, 48 and 50,  Mujica et al. teaches that the production of double transgenic mice whose genome comprises a humanized Lag-3 gene and a humanized PD-1 gene (Mujica et al., paragraphs 164-165). Mujica et al. also teaches how to use the humanized Lag-3 mice to test the pharmacokinetic profiles of anti-Lag-3 antibodies, or how to test various anti-cancer drugs and therapeutics, including antibodies that target human Lag-3 in the humanized 
In relation to new claim 68, wherein the chimeric LAG3 protein comprises an amino acid sequence that is at least 95% identical to SEQ ID NO: 44, the amino acid sequence of SEQ ID NO: 44  is identical to the amino acid residues 24 to 473 of SEQ ID NO: 6 of Mujica  (aa 1-24 of the N terminal portion of Mujica is MREDLLLGFLLLGLLWEAPVVSSG). According to Table 2, the amino acid sequence of residues 1-22 encodes the signal peptide and the amino acid sequence of residues 470-521 encodes Exon 8. 
It  would have been prima facie obvious, as a matter of experimental design, to maintain the nucleotide sequence encoding both the endogenous signal peptide and the endogenous exon 8. Consequently, if the signal peptide and exon domains are excluded from the amino acid of SEQ ID NO: 44, the resulting amino acid sequence would comprise aa residues 23-469 from the N terminal to the C terminal. The resulting amino acid sequence of aa 23-469 of SEQ ID NO:44 would have a total difference of 5 aa residues relative to aa residues 24 to 473 of SEQ ID NO: 6 of Mujica, e.g, 1 aa at the N terminal and 4 aa at the C terminal. The percentage of identity of amino acid residues 23-469 of SEQ ID NO:44 and amino acid residues 24 to 473 of SEQ ID NO: 6 of Mujica would be expected to be at least 98%. 
In relation to claim 69, wherein the LAG3 comprises a  chimeric LAG3 membrane region, encoded by amino acid 443-463 finding support at Table 2 of the Specification,  the amino acid sequence of SEQ ID NO: 44  is identical to the amino acid residues 443-463 of SEQ ID NO: 6 of Mujica. Mujica discloses  human or humanized Lag-3 knock-in mammals in which the endogenous Lag-3 gene has been deleted or modified to contain a coding region comprising a 
Regarding claim 70, Mujica discloses  human or humanized Lag-3 knock-in mammals in which the endogenous Lag-3 gene has been deleted or modified to contain a coding region comprising a human Lag-3 polypeptide in whole or in part, such that the endogenous non-human promoter and regulatory sequence are retained (Mujica et al., paragraphs 125-126, and 154-155).
Response to Applicants’ Arguments as they apply to rejection of claims 1-3, 8-10, 13-14, 16, 22, 44-45, 48, 50 and 68-70 under 35 USC § 103
	At pages 8-12 of the remarks filed on 3/22/2021, Applicants’ essentially argue that: 1) “First, Applicant notes that human LAG3 protein has four lg-like domains (Dl-D4) (See application as-filed, Page 22, lines 16-17). According to the information of human LAG3 from the UniProt Database (UniProt identifier: Pl8627), the Dl domain (lg-like V-type domain), D2 domain (lg-like C2-type 1 domain), D3 domain (lg-like C2 type 2 domain), and D4 domain (Iglike C2-type 3 domain) correspond to amino acids 37-167, amino acids 168-252, amino acids 265-343, and amino acids 348-419 of the human LAG3 protein (SEQ ID NO: 4 of the present application; or NP_ 002277.4), respectively. The structure of LAG3 is shown in Exhibit A (Maruhashi et al., "LAG-3: from molecular functions to clinical applications." Journal for Immunotherapy of Cancer 8.2 (2020)).”, 2) “The sequence alignment of the human and mouse D3 and D4 domains using Basic Local Alignment Search Tool (BLAST) shows that the two sequences are only 73% identical. It is further noted that the D3 and D4 domains are encoded by See Table I of the present application).” 3) “ Mujica only tested the mice with exons 2, 3, and 4 of a human LAG3 gene (equivalent to DI and D2 domains; See Mujica, Example 1) and it did not provide any data showing human D3 and D4 domains can properly transmit signals to the endogenous (e.g., mouse) cytoplasmic region”, 4) “Given that this field is generally unpredictable, Mujica does not provide a reasonable expectation of success to replace the LAG3 extracellular region including Dl-D4 domains, while keeping mouse cytoplasmic region. For example, human D3 and D4 domains may interfere with the conformation change, and disrupt proper signal transduction to the cytoplasmic region of LAG3. In contrast, the present application shows that LAG3 with human extracellular domain (including human Dl-D4 domains) is functional. And the animal with these humanized LAG3 are grossly healthy and can be used to test the effectiveness of antihuman LAG3 antibody in treating a tumor.” 5) “In fact, it was well established that genome humanization is unpredictable and can cause unexpected effects, e.g., reduced translation and cell death (See e.g., "unexpected effects" section on pages 9-10 of Zhu et al., "Humanising the mouse genome piece by piece." Nature Communications, 10.1 (2019): 1-13; Exhibit B).”, 6) “An experiment to humanise rhodopsin included fusion of green fluorescent protein (GFP) at the C-terminal end, in order to visualize Rhodopsin-expressing cells in the retina with high sensitivity; however, the GFP fusion generated a recessive allele, unexpectedly causing death of rod photoreceptor cells, thereby providing a useful, even though unintended, model for retinal neurodegeneration. In the same study, other humanized alleles were generated that also included the presence of recombinase recognition lox sites flanking Rhodopsin-GFP, which significantly reduced translation of the gene, and further exacerbated retinal degeneration. Thus, introduction of exogenous sequences into a locus should be carefully t. Tumor regression was observed in 1 out of 12 mice treated with anti-LAG-3 antibody. There were no tumor-free mice on day 32 for the control group. By contrast, combination therapy with anti-LAG-3 and anti-PD- 1 demonstrated robust inhibition of MC38.Ova tumor growth, resulting in 5 out of 12 (42%) tumor-free mice by the end of experiment (FIG. 6). None of the tumor-free mice showed tumor recurrence for 80 days post-implantation, which indicated long-lasting effects of combination immunotherapy. (Mujica, paragraph [0222]; emphasis added)”. Applicants’ arguments have been respectfully considered but have not been found persuasive.
	Regarding 1), 2) and 3), the fact that human LAG3 protein has four Ig-like domains (Dl-D4) is not disputed. However, Mujica et al., discloses a human portion of a LAG-3 polypeptide identified as SEQ ID NO:6 which shares at least 90% identity to the amino acid of SEQ ID NO:44 (paragraphs [0011] [0144] of the published application). As set forth in the paragraphs above, the amino acid sequence of SEQ ID NO:6 is 92.8% identical to applicant’s SEQ ID NO:44, as recited in claim 3 (See Score search result for SEQ ID NO: 44 Mujica et al., paragraphs 152-153; of record). The human LAG-3 polypeptide of SEQ ID NO:6 comprises the 
	Regarding 4) and 7), the claimed transgenic rodent comprise at least the human D3 and D4 domains encoded by Exon 5 and 6, respectively, that share 100% sequence identity to the amino acid residues of 255-425 of SEQ ID NO: 6 of Mujica. Applicant’s contention that human D3 and D4 domains may interfere with the conformation change, and disrupt proper signal transduction to the cytoplasmic region of LAG3 is not supported by any evidence. In fact, if the 
	Regarding 5) and 6),  many years before the effective filing date of the claimed invention, the generation of transgenic rodents, particularly mice was routine and well known in the art (See Miao et al., (2012; review Edited by Dr Patricia Hernandez-Rodriguez, pp. 255-282; of record). The selection of promoters/enhancers/insulators located upstream and/or downstream of the N or C termini of the transgene is within the ordinary level of skill in the art of molecular biology.
In fact, the teachings of Zhu et al., (Nature Communications, 10.1 (2019): 1-13; Exhibit B) cited by Applicant provides ample evidence at page 3, box 1, of classical DNA targeting technologies and new ones including CRISPR/Cas9 combined with ssODN-mediated end joining to generate transgenic mice. Furthermore, Tables 1 and 2 of Zhu et al ., disclose multiple examples of genomically humanized mice created for different investigations. Furthermore, the instant claims are directed genetically modified rodents. See page 35, lines 20-30. The applicant is on record as stating that there is sufficient support for the generation of genetically-modified rodents whose genome comprises the claimed chimeric LAG3 and methods of using said genetically-modified 
	Regarding 8), the fact that Figure 6 exemplifies effects of combination immunotherapy in the transgenic  mouse comprising in its genome a 1,741 bp synthetic DNA fragment containing
exons 2, 3 and 4 of a human LAG3 gene is not disputed. However,  Mujica clearly states in paragraph [0205],“ The methods described in this example can be employed to humanize an endogenous Lag-3 gene of a non-human animal using any human sequence, or combination
of human sequences (or sequence fragments) as desired.” [emphasis added].The mere fact that Mujica did not reduce to practice a transgenic mouse comprising a Lag-3 gene encoding the amino acid of SEQ ID NO:6  is inadequate. Applicants keeps arguing that expression of the extracellular  humanized D1 and D2 and not humanized D1 through D4 in one or more cells,  is unpredictable. However, D2 through D4 of Applicant’s SEQ ID NO:44 and D2 through D4 of Mujica’s SEQ ID NO:6, share 100% sequence identity. So if a genetically modified  rodent 
***
Claim 6 requires the chimeric LAG3 to comprise a sequence that is at least or 80% identical to amino acids 25-465 of SEQ ID NO: 4, which encompass amino acid sequences comprising the full length of amino acids 25-465 of SEQ ID NO: 4 of  441 amino acids and any additional  amino acids flanking each or both ends of amino acids 25-465 of SEQ ID NO: 4 (a sequence of 441 amino acids). 
 Claim 6 remains rejected under 35 U.S.C. 103 as obvious over Mujica (U.S. Patent Application Publication 2017/0142943; with an effective filing date of November 20, 2015, of record IDS filed on 9/15/2020)  OR Mujica et al., (U.S. Patent 10,308,974, with an effective filing date of November 20, 2015; of record IDS filed on 9/15/2020). See, Score search results for SEQ ID NO:44; Result NO:5, as applied to claim 1 above, and further in view of Kuchroo et 
Applicants have not submitted new arguments to rebut rejection of claim 6 under 35 USC § 103 made in the Office Action filed on 12/22/2020. Therefore claim 6 remains rejected under 35U.S.C. 103 for the reasons of record as stated at pages 17-20 of the non-final office action filed on 12/22/2020 and the reasons set forth in the paragraphs above. 
New Grounds of Rejection
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 65 and 67 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.  This is a new rejection necessitated by amendment of the claims in the response filed 3/22/2021.
Claims 65 and 67 are directed to a rodent whose genome comprises at least one chromosome comprising a sequence encoding a chimeric LAG3 protein, wherein the chimeric LAG3 protein comprises an amino acid sequence that is identical to the amino acid of SEQ ID NO:9.  The claims fail to recite any phenotype of the rodent, which is not distinguishable from the corresponding wild-type rodent.  Absent any phenotype of the rodent, the claimed rodent lacks either a specific and substantial asserted utility or a well-established utility.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 65 and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. This is a new rejection necessitated by amendment of the claims in the response filed 3/22/2021.
Claim 65 is indefinite in the recitation of “an amino acid sequence that is identical to SEQ ID NO: 9”. Is applicant referring to sequence identity or some other comparison?  As written, it is impossible to determine the metes and bounds of the claimed invention.

*The examiner notes that the amino acid of SEQ ID NOS: 9 and 44 are free of prior art.

Conclusion
Claims 1-4, 6, 8-10, 13-14, 16, 22, 44-45, 48, 50, 65 and 67-70 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MARIA G LEAVITT/Primary Examiner, Art Unit 1633